BEAUCHAMP, Judge.
Appellant was assessed ten years in the penitentiary on a charge of murder.
The record is before us without a statement of facts. We find in the transcript a bill of exception directed to the failure of the court to give a requested charge. In the absence of a statement of facts we are unable to determine whether or not the failure to give this charge was an error. Consequently, there is nothing for us to pass on.
Finding no reversible error, the judgment of the trial court is affirmed.